Citation Nr: 1145598	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-15 085	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for chronic degenerative changes of the lumbar spine at L5. 

2.  Entitlement to a rating higher than 10 percent for associated sciatic radiculopathy of the left lower extremity. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

The Veteran represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1999. 

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2011, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing). 

During his hearing the Veteran indicated he is working only part time, and only because of special accommodation, and that he is unable to work on a full-time basis, at least partly on account of the severity of his service-connected low back and left leg disabilities.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands to the RO generally are via the Appeals Management Center (AMC), unless the Veteran is represented by a private attorney.


It must be determined whether the Veteran is unemployable and, therefore, entitled to a TDIU.  A medical opinion is needed before deciding this additional claim.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal).  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  So the Board is remanding this derivative TDIU claim as well as those for higher ratings for the underlying disabilities at issue since they also need to be reexamined and then their ratings reassessed.


REMAND

During the June 2011 hearing, the Veteran's representative pointed out the Veteran had not had a VA compensation examination since April 2008, so for over 3 years.  The Veteran also claimed that he had experienced very noticeable pain during the 
range-of-motion testing during that VA examination, indeed, well before the terminal or end points of his range of motion, but that the examiner nonetheless in effect had "forced" him to continue the line of motion even despite this apparent pain.  When an evaluation of a disability is based at least partly on the extent it causes limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, granting a higher disability rating when any functional loss due to pain, weakness, premature or excess fatigability, or incoordination is demonstrated, if these factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at *11; see 38 C.F.R. § 4.40. 

In other testimony during his June 2011 hearing, the Veteran alleged his low back and left leg disabilities have gotten appreciably worse since his last VA examination.  So he needs to be reexamined to reassess the severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991). 

A medical opinion also is needed concerning whether the Veteran is unemployable on account of his service-connected disabilities, as he alleged during his hearing.  Service connection is presently in effect for chronic degenerative changes of his lumbar spine at L5, rated as 20-percent disabling; tendinitis of his right shoulder, rated as 10-percent disabling; sciatic radiculopathy of his left lower extremity, rated as 10-percent disabling; a right shoulder surgical scar, rated as 10-percent disabling, and left ear hearing loss, rated as 0-disabling.  So his combined rating is 50 percent.  See 38 C.F.R. § 4.25.  


A total disability rating for compensation purposes may be assigned on the basis of individual unemployability - that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If, as here, there are two or more disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

So at this point in the appeal process, the Veteran does not satisfy these threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, in turn necessitating that he instead avail himself to the special provisions of § 4.16(b) that alternatively permit granting this benefit on an extra-schedular basis.  Therefore, at this point, he can only receive a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b), rather than schedular basis under 38 C.F.R. § 4.16(a).  But there remains this possibility, nonetheless. 

In Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim. 

The RO/AMC has not had an opportunity to initially consider this additional, derivative TDIU claim, much less deny it.  So it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim before the RO/AMC, especially since a medical opinion is needed to determine whether the Veteran is, in fact, unemployable.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a VCAA notice letter apprising him of the type of evidence and information needed to substantiate his derivative claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence. 

2.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his service-connected disabilities.  If he has, and the records are not already in the file, then obtain them with his cooperation.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  Upon receipt of all additional evaluation or treatment records, schedule VA compensation examinations (orthopedic and neurological) to reassess the severity of the Veteran's low back and left leg disabilities.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail. 

As well, it is absolutely imperative the examiners review the claims file for the pertinent medical and other history, including a complete copy of this remand. 

(a) When reassessing the severity of the left leg radiculopathy, the examiner should specify the affected nerve and indicate the severity of this impairment (incomplete versus complete paralysis of this nerve) in terms of whether it is mild, moderate, moderately severe, or severe. 

(b) When reassessing the severity of the underlying low back disability, the examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison. 

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated. 

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the lumbar spine is subject to prolonged, repetitive motion or use over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors. 


The examiner should comment, as well, on whether the Veteran's low back disability involves incapacitating episodes* and, if so, the frequency and total duration of them during the past 12 months. 

*According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, and incapacitating episode is a period of acute signs and symptoms due to Intervertebral Disc Syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician. 

(c) Additional medical comment is need concerning whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment consistent with his prior work experience, level of education and training, etc.

The Veteran is hereby advised that failure to report for these scheduled VA examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655. 

4.  Then adjudicate these claims for higher ratings for the low back and left leg disabilities and the derivative TDIU claim in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning these claims to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


